Citation Nr: 0516686	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

In May 2005, the veteran's representative submitted 
additional evidence that has not been reviewed by the RO.  
The Board notes, however, that the veteran's representative 
waived RO consideration of the additional evidence in a 
statement received by the Board in May 2005, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c) (effective October 4, 2004).  Hence, the 
claim will be considered on the basis of the current record.


FINDINGS OF FACT

1.  In an unappealed decision of November 1978, the RO denied 
the veteran's claim for service connection for a psychiatric 
disability.  

2.  The evidence received since the November 1978 rating 
decision is either cumulative or redundant of the evidence 
previously of record or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for psychiatric disability.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in November 2001, prior to the adjudication of 
his claim in June 2002, and additional VCAA notice in June 
2002, prior to the adjudication of his claim in October 2002.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  Moreover, 
the veteran provided testimony before a Veterans Law Judge in 
April 2005.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.  

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for any 
disease initially diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

By an unappealed rating decision in November 1978, service 
connection for psychiatric disability was denied.  Evidence 
considered at that time included the veterans service medical 
records, dated from December 1977 to June 1978.  
Specifically, a Medical Board evaluation notes that the 
veteran and his parents reported that the veteran underwent 
three months of psychiatric treatment during high school.  
Thereafter, he dropped out of high school.  The diagnosis was 
schizophrenia, which existed prior to service and was not 
aggravated therein.  Also of record were VA treatment records 
dated from June 1978 to October 1978, which note that the 
veteran reported a history of weekly psychiatric treatment, 
to include prescription medication, in early 1977.  In 
addition, during a July 1978 VA examination, the veteran 
reported that he had received psychiatric treatment, to 
include medication, from a private physician prior to his 
military service.  The July 1978 VA examiner noted a 
diagnosis of schizophrenic reaction, paranoid type.  
Moreover, an August 1978 statement from the veteran's private 
physician recommended that the veteran receive psychotherapy.  

Based on a review of the evidence, the RO concluded that the 
veteran's current psychiatric disability existed prior to his 
military service, and was not aggravated therein.  The 
veteran was notified of this rating decision and of his 
appellate rights that same month; however, he did not appeal.

The current claim to reopen was received in November 2001.  
Although the RO granted reopening of the claim in an October 
2002 rating decision, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The evidence received since the November 1978 rating decision 
includes: copies of the veteran's junior high and high school 
transcripts; private treatment records dated from 1998 to 
2002; statements from the veteran, his mother and his wife 
received by the RO in 2002; testimony provided by the veteran 
and his wife during an April 2005 videoconference hearing; 
and a Judgment Entry from the Common Pleas Court that lists 
the veteran as the defendant.

The veteran's junior high and high school transcripts note 
that the veteran dropped out of his senior year of high 
school.  It was noted that the veteran was under a doctor's 
care and would not graduate.  This evidence, while new, does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, nor does it raise a reasonable 
possibility of substantiating the claim.  In fact, it further 
shows that the veteran had medical treatment during his 
senior year of high school, just as he had previously 
reported.  As these records are not material to the claim at 
hand, they do not afford a basis upon which the veteran's 
claim may be reopened.

With regard to the private treatment records, many of these 
records pertain to disabilities not herein at issue.  The 
other records note the veteran's ongoing treatment for 
psychiatric complaints and various diagnoses, including 
bipolar disorder and depression.  The outpatient treatment 
reports do not tend to demonstrate the onset or aggravation 
of a psychiatric disability in service.  As these records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service problems, they do not afford a 
basis upon which the veteran's claim may be reopened.

As for the Judgment Entry from the Common Pleas Court, the 
veteran was found not guilty by reason of insanity to several 
felony charges.  As this record does not tend to demonstrate 
the onset or aggravation of a psychiatric disability in 
service, it is not material to the claim at hand and does not 
afford a basis upon which the veteran's claim may be 
reopened.

With regard to the lay assertions of record, to include 
testimony presented during an April 2005 videoconference 
hearing, the Board notes that the veteran, his mother and his 
wife essentially maintain that the veteran had no psychiatric 
disability prior to his military service.  No medical 
evidence or other competent evidence to support this argument 
was submitted.  The Board emphasizes that the veteran, his 
mother and his wife are laypersons who lack the medical 
training and expertise required to render a competent opinion 
on a medical matter, such as the existence of a current 
disability, and a relationship between current disability and 
service (to include on the basis of aggravation of a pre-
existing personality disorder).  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for 
psychiatric disability have not been met.  


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
psychiatric disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


